Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 28, 2022

The Court of Appeals hereby passes the following order:

A22A1132. RYAN BAXTER v. NATIONAL CREDIT SYSTEMS, INC. et al.

      In this civil action, plaintiff Ryan Baxter filed this direct appeal from a trial
court order denying his application to vacate and remand an arbitration order and
granting defendants’ motion to lift stay and confirm the arbitration award. We lack
jurisdiction.
      “[T]his Court has no jurisdiction to consider an appeal taken from a reviewing
court’s order confirming an arbitration award; rather, upon entry of the court’s order
confirming the award, a separate judgment must also be entered by the reviewing
court, and this Court has jurisdiction to consider an appeal taken from the judgment.”
Green Tree Servicing, LLC v. Jones, 333 Ga. App. 184, 184 (1) (775 SE2d 714)
(2015) (citing OCGA §§ 5-6-34 (a), 9-9-15, and 9-9-16); see also McFarland v.
Roberts, 335 Ga. App. 40, 47 (1), n. 4 (778 SE2d 349) (2015) (“An order simply
confirming an arbitration award is not a final, appealable judgment . . . .”). Although
the confirmation order and judgment may be entered on the same document, see
Green Tree Servicing, LLC, 333 Ga. App. at 185 (1), the trial court here did not enter
a final judgment in the order confirming the arbitration award, and no final judgment
appears in the record.
      Where no final judgment has been entered, parties are required to follow the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the order confirming the arbitration award. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Baxter’s failure to do so here deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.